Name: 80/989/EEC: Decision of the European Parliament of 19 September 1980 on the discharge to be granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the financial years 1975, 1976, 1977 and 1978 and on the reports of the Audit Board and of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-04

 Avis juridique important|31980D098980/989/EEC: Decision of the European Parliament of 19 September 1980 on the discharge to be granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the financial years 1975, 1976, 1977 and 1978 and on the reports of the Audit Board and of the Court of Auditors Official Journal L 294 , 04/11/1980 P. 0013++++DECISION OF THE EUROPEAN PARLIAMENT OF 19 SEPTEMBER 1980 ON THE DISCHARGE TO BE GRANTED TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING IN RESPECT OF THE IMPLEMENTATION OF ITS APPROPRIATIONS FOR THE FINANCIAL YEARS 1975 , 1976 , 1977 AND 1978 AND ON THE REPORTS OF THE AUDIT BOARD AND OF THE COURT OF AUDITORS ( 80/989/EEC ) THE EUROPEAN PARLIAMENT , - HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLE 206B THEREOF , - HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE FINANCIAL YEARS 1975 , 1976 , 1977 AND 1978 , - HAVING REGARD TO THE REPORTS OF THE AUDIT BOARD ON THE 1975 AND 1976 ACCOUNTS AND TO THE REPORTS OF THE COURT OF AUDITORS ON THE 1977 ( 1 ) AND 1978 ( 2 ) ACCOUNTS , - RECALLING THAT THE TREATY OF 22 JULY 1975 , DULY RATIFIED BY ALL THE MEMBER STATES , CONFERRED ON THE EUROPEAN PARLIAMENT FINAL RESPONSIBILITY IN RELATION TO THE GRANT OF DISCHARGE IN RESPECT OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES , - AWARE OF THE IMPORTANCE WHICH ATTACHES TO THE PROMPT CONSIDERATION OF THE GRANTING OF DISCHARGE AS SOON AS POSSIBLE AFTER THE REPORT OF THE COURT OF AUDITORS THEREON HAS BEEN FURNISHED TO THE DISCHARGE AUTHORITY , - ANXIOUS TO ENSURE CLOSER POLITICAL CONTROL OVER THE ACTIVITIES OF THE CENTRE AND TO ENHANCE THE VALUE OF ITS WORK , - HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-344/80 ) , 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING FOR THE FINANCIAL YEARS 1975 , 1976 , 1977 AND 1978 : *U.A.*EUA* *1975*1976*1977*1978* A . RECEIPTS ( TOTAL ) *408 000,00*819 595,25*1 495 285,08*2 306 113,61* 1 . SUBSIDY FROM THE COMMISSION OF THE EC*408 000,00*773 397,30*1 475 557,57*2 290 656,18* 2 . BANK INTEREST* - *46 197,95*18 158,44*12 643,24 3 . OTHER* - * - *1 569,07*2 814,19* B . EXPENDITURE***** 1 . FINAL BUDGET APPROPRIATIONS*408 000,00*1 183 916,00* 2 002 000,00*2 802 800,00* 2 . COMMITMENTS*408 000,00*819 595,25* 1 495 285,08*2 306 113,61* 3 . APPROPRIATIONS UNUSED ( 1-2 ) * - *364 320,75*506 714,92*496 686,39* 4 . PAYMENTS*23 366,00*510 409,51*1 153 030,61* 1 903 852,61* 5 . APPROPRIATIONS BROUGHT FORWARD* - *384 634,00*309 185,73*499 326,88 ( 1 )* 6 . PAYMENTS FROM APPROPRIATIONS BROUGHT FORWARD* - *384 618,12*199 178,04*300 243,01* 7 . APPROPRIATIONS BROUGHT FORWARD AND CANCELLED ( 5-6 ) * - *15,88*110 007,69*199 083,87* 8 . APPROPRIATIONS CARRIED FORWARD*384 634,00*309 185,73*342 254,47 ( 1)*402 261,00* 9 . APPROPRIATIONS CANCELLED ( 1-4-8 ) ( 2 )* - *364 320,76*506 714,92*496 686,39* ( 1 ) APPROPRIATIONS CARRIED FORWARD ( B.8/1977 ) IN U.A . , APPROPRIATIONS BROUGHT FORWARD ( B.5/1978 ) EXPRESSED IN EUA . ( 2 ) DOES NOT TAKE ACCOUNT OF CANCELLATION OF APPROPRIATIONS CARRIED FORWARD FROM PREVIOUS YEAR . 2 . GRANTS A DISCHARGE TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING ON THE BASIS OF THE REPORTS OF THE AUDIT BOARD AND THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE FINANCIAL YEARS 1975 , 1976 , 1977 AND 1978 ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION OF THE EUROPEAN COMMUNITIES AND TO THE MANAGEMENT BOARD OF THE EUROPEAN CENTRE FOR THE DEVELOPMENT OF VOCATIONAL TRAINING , TO FORWARD THEM TO THE OTHER INSTITUTIONS AND TO ARRANGE FOR THEIR PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT STRASBOURG , 19 SEPTEMBER 1980 . THE SECRETARY-GENERAL H .- J . OPITZ THE PRESIDENT SIMONE VEIL ( 1 ) OJ NO C 313 , 30 . 12 . 1978 ( CONTAINS SUMMARY ) . ( 2 ) OJ NO C 326 , 31 . 12 . 1979 ( CONTAINS SUMMARY ) .